Order of the Surrogate’s Court of Kings county, denying contestant’s motion for a new trial, affirmed, with costs to the respondent. The liberty to take new proofs in probate appeals (Code Civ. Proc. § 2763) makes against new trials on grounds of newly-discovered testimony. But aside from that consideration, the circumstances shown are not such as to induce this court to interfere with the surrogate’s discretion in refusing to reopen this controversy, which had been determined for over two years, to entertain charges of fraud and undue influence against the widow, as chief beneficiary, started ten months after' her death. Blackmar, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concur.